Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  
p.[0003] “a standard devision of NN interval (SDNN)”, use of the acronym NN without explanation prior to what NN is.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 9-12, 16-17, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The use of the phrase “critical time” is vague and indefinite and the specification is not clear what IS a critical time. The specification provides an example of 5 sec. However, it is still unclear if the critical time is exactly 5 seconds. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-9, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Patent Publication 20190082993) in view of Salehizadeh (US Patent Publication 20160360977).
Regarding claim 1, Choi teaches the limitation “a device for detecting a stress level of a driver, the device comprising an electrocardiogram sensor configured to measure an electrocardiogram of the driver using electrodes arranged on a steering wheel of a vehicle” in paragraph [0041], stating, "FIG. 6 is an exemplary drawing illustrating an example in which a plurality of electrodes for measuring an ECG are disposed in a vehicle, according to an exemplary embodiment of the present disclosure. FIG. 7 is an exemplary drawing illustrating an example in which a plurality of electrodes for measuring an ECG are disposed in a vehicle, according to another exemplary embodiment of the present disclosure. Referring to FIG. 6, when a driver pushes a window button 620 with his or her first hand (e.g., left hand or right hand) to open a window 610 and holds a steering wheel 510 with his or her second hand (e.g., right hand or left hand), electrode signals may be output from an electrode 621 mounted on the window button 620 and an electrode 521 mounted on the steering wheel 510 and his or her ECG may be measured from a differential amplification value of the two electrode signals". The limitation of “detecting a stress level” is rejected because the system of Choi would be capable of detecting the stress level. Figure 6 further teaches this limitation, as it depicts electrodes arranged on the steering wheel of a vehicle. Choi also teaches the limitations “a controller configured to” in the abstract, stating “Additionally, a signal quality evaluator evaluates quality of an ECG signal output from the differential amplifier and a compensation controller then adjusts an impedance compensation value of each of the impedance compensators as a result of evaluating the quality of the ECG signal” and “monitor the electrocardiogram of the driver” in paragraph p.[0052], stating “The ECG measurement device 100 of FIG. 1 may be configured to monitor a state of a recorded ECG and may provide a notification to the driver.” Choi does teach “determining an invalid section in the electrocardiogram” in the abstract, stating “Additionally, a signal quality evaluator evaluates quality of an ECG signal output from the differential amplifier and a compensation controller then adjusts an impedance compensation value of each of the impedance compensators as a result of evaluating the quality of the ECG signal” where the invalid section would be a section of ECG signal that is poor quality. However, Choi does not teach “wherein the controller is configured to determine an invalid section based on the shape of the electrocardiogram, and compensate for an electrocardiogram in the determined invalid section”. Salehizadeh does teach wherein a controller is configured to determine an invalid section based on the shape of an electrocardiogram, stating in paragraph [0083], “A respective difference value may be computed (236) for each spectral peak in the subset and each respective difference may be checked (238) to select from amongst the subset (e.g., the peaks i=1 . . . N) or the previous HR(k-1). For example, if none of the spectral peaks meet the criterion checked (238), the previous HR(k-1) may be selected (234) and the method thereafter ends (242) in the example embodiment. If, however, one or more spectral peaks in the subset do meet the criterion, a spectral peak having a smallest difference value may be selected (240) and the method thereafter ends (242) in the example embodiment. It should be understood that the TFS may be computed for each shift k of a windowed data segment window(k) of the heart-related signal that is pre-processed (226) and that the heart related signal may be reconstructed for each shift k of the windowed data segment window(k).” The respective difference value, as described in paragraph [0083] allows for the device described in Salehizadeh to determine the state of the ECG and decide invalid or valid sections. This is done by measuring the peaks of the ECG (referred to as spectral peaks), which are the dominant shape and form of the ECG. By determining invalid peaks or peaks that do not fit within the predetermined threshold, the device can thereby determine invalid sections based on the shape of the peaks and subsequently the shape of the ECG. Salehizadeh also teaches wherein the controller is configured to “compensate for an electrocardiogram in the determined invalid section” in paragraph [0082], stating “As such, it may be replaced by the most recent HR value from a previous window segment (or a moving average of several past HR beats or some other variant)”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the controller is configured to determine an invalid section based on the shape of the electrocardiogram, and compensate for an electrocardiogram in the determined invalid section, described in Salehizadeh, in Choi. Doing so allows for the device to determine and compensate for invalid or undesirable sections of ECG measurements and allows for a more accurate and stable measurement of stress detection and produces predictable results. Choi, Salehizadeh, and the claimed invention are considered analogous pieces of art given they are in the field of ECG monitoring and detection related art. 
Regarding claim 2, Choi/Salehizadeh teach the limitations of claim 1 as stated above. Choi teaches the limitation “wherein the controller is further configured to measure the electrocardiogram of the driver for a time corresponding to the invalid section to compensate for the electrocardiogram in the invalid section” in paragraph [0059], stating “When recognizing contact of a body of the driver with a first electrode among a plurality of electrodes in operation S130, in operation S140, the ECG measurement device 100 may be configured to compensate impedance of a first electrode signal output from the first electrode at the impedance compensator using a predetermined impedance compensation value. When selecting the compensated first electrode signal as a first input signal of a differential amplifier 160 of FIG. 1 in operation S150 and when recognizing contact of a body of the driver with a second electrode among the plurality of electrodes in operation S160, in operation S170, the ECG measurement device 100 may be configured to compensate an impedance of a second electrode signal output from the second electrode using a predetermined impedance compensation value. In operation S180, the ECG measurement device 100 may be configured to select the compensated second electrode signal as a second input signal of the differential amplifier 160. In operation S190, the differential amplifier 160 may be configured to differentially amplify the first input signal and the second input signal to output an ECG signal". The system presented in Choi describes where the measurement of the electrocardiogram still occurs in the presence of noise and uses additional electrode signals to collect data to overcome the invalid section generated from a single electrode. The invalid section, as described above, is interpreted to mean any section of the ECG that includes noise or appears to be abnormal, as stated in the specification of the claimed invention. Thus, under BRI, the compensation occurs during an invalid section wherein it occurs during a critical time (where a critical time is interpreted to be any time during operation). 
Regarding claim 3, the limitations of claim 2 are taught by Choi/Salehizadeh as described above. Choi teaches the limitation “configured to perform the compensation when the time corresponding to the invalid section is within a critical time” in [0059], which states “When recognizing contact of a body of the driver with a first electrode among a plurality of electrodes in operation S130, in operation S140, the ECG measurement device 100 may be configured to compensate impedance of a first electrode signal output from the first electrode at the impedance compensator using a predetermined impedance compensation value. When selecting the compensated first electrode signal as a first input signal of a differential amplifier 160 of FIG. 1 in operation S150 and when recognizing contact of a body of the driver with a second electrode among the plurality of electrodes in operation S160, in operation S170, the ECG measurement device 100 may be configured to compensate an impedance of a second electrode signal output from the second electrode using a predetermined impedance compensation value. In operation S180, the ECG measurement device 100 may be configured to select the compensated second electrode signal as a second input signal of the differential amplifier 160. In operation S190, the differential amplifier 160 may be configured to differentially amplify the first input signal and the second input signal to output an ECG signal”. The device is configured to perform compensation at any time it is within operation, and thus is encompassed under BRI of the critical time. 
Regarding claim 8, the limitations of claim 1 are described above by Choi/Salehizadeh. Choi does not teach wherein the controller is configured to compensate for the electrocardiogram in the invalid section by replacing the invalid section with the ECG measured prior to the invalid section. Salehizadeh does teach wherein a controller is configured to “compensate for the electrocardiogram in the invalid section by replacing the electrocardiogram in the invalid section with an electrocardiogram measured immediately before the invalid section” in paragraph [0082], stating “For a case in which the windowed ECG signal is clean, the first highest peak in the spectrum may represent the HR fundamental frequency. For a case in which the windowed ECG signal is corrupted by movement and the second peak corresponds to HR, while the HR spectral peak may be detectable, the difference between its value and that of the previous HR, for example, HR(k-1), may be more than a given difference value (also referred to interchangeably herein as distance value), such as 10 beats-per-minute (bpm) or 15 bpm, or any other suitable difference value. As such, it may be replaced by the most recent HR value from a previous window segment (or a moving average of several past HR beats or some other variant).”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compensate for the electrocardiogram’s invalid section by replacing it with a section immediately before the invalid section, as taught in Salehizadeh, in Choi. Replacing the invalid section with the immediately prior section prevents variability in the measurement of the stress value and produces predictable results.
Regarding claim 9, the limitations of claim 8 are described by Choi/Salehizadeh as described above. Choi teaches the limitation wherein the controller is configured to “perform the compensation when a time corresponding to the invalid section is within a critical time” in paragraph [0066], stating “Further, an exemplary embodiment of the present disclosure may obtain a high-quality signal within a quick time by recognizing a particular driver and adjusting a default setting of impedance to a predetermined value of the driver”. The device is configured to perform compensation at any time in its within operation, and thus is encompassed under BRI of the critical time. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the controller is configured to perform the compensation when a time corresponding to the invalid section is within a critical time, as described by Choi, in the Choi/Salehizadeh system. The ECG can be measured at any time of operation of the vehicle and subsequently requires compensation to occur whenever required, to allow ECGs to be taken continuously during the operation of the vehicle.  
Regarding claim 14, Choi teaches “a method for detecting a stress level of a driver, the method comprising: measuring, by an electrocardiogram sensor, an electrocardiogram of the driver using electrodes arranged on a steering wheel of a vehicle” in paragraph [0041], stating, "FIG. 6 is an exemplary drawing illustrating an example in which a plurality of electrodes for measuring an ECG are disposed in a vehicle, according to an exemplary embodiment of the present disclosure. FIG. 7 is an exemplary drawing illustrating an example in which a plurality of electrodes for measuring an ECG are disposed in a vehicle, according to another exemplary embodiment of the present disclosure. Referring to FIG. 6, when a driver pushes a window button 620 with his or her first hand (e.g., left hand or right hand) to open a window 610 and holds a steering wheel 510 with his or her second hand (e.g., right hand or left hand), electrode signals may be output from an electrode 621 mounted on the window button 620 and an electrode 521 mounted on the steering wheel 510 and his or her ECG may be measured from a differential amplification value of the two electrode signals". Figure 6 further teaches this limitation, as it depicts electrodes arranged on the steering wheel of a vehicle. Choi also teaches monitoring, by a controller, the electrocardiogram of the driver, in the abstract, stating “Additionally, a signal quality evaluator evaluates quality of an ECG signal output from the differential amplifier and a compensation controller then adjusts an impedance compensation value of each of the impedance compensators as a result of evaluating the quality of the ECG signal,” and in paragraph p.[0052], stating “The ECG measurement device 100 of FIG. 1 may be configured to monitor a state of a recorded ECG and may provide a notification to the driver.” However, Choi does not teach the remaining component of the limitation “based on the shape of the electrocardiogram,” or compensating, by the controller, for an electrocardiogram in the determined invalid section. Salehizadeh does teach the limitation “determining by the controller an invalid section in the electrocardiogram based on a shape of the electrocardiogram”, stating in paragraph [0083], “A respective difference value may be computed (236) for each spectral peak in the subset and each respective difference may be checked (238) to select from amongst the subset (e.g., the peaks i=1 . . . N) or the previous HR(k-1). For example, if none of the spectral peaks meet the criterion checked (238), the previous HR(k-1) may be selected (234) and the method thereafter ends (242) in the example embodiment. If, however, one or more spectral peaks in the subset do meet the criterion, a spectral peak having a smallest difference value may be selected (240) and the method thereafter ends (242) in the example embodiment. It should be understood that the TFS may be computed for each shift k of a windowed data segment window(k) of the heart-related signal that is pre-processed (226) and that the heart related signal may be reconstructed for each shift k of the windowed data segment window(k).” The respective difference value, as described in paragraph [0083] allows for the device described in Salehizadeh to determine the state of the ECG and decide invalid or valid sections. This is done by measuring the peaks of the ECG (referred to as spectral peaks), which are the dominant shape and form of the ECG. By determining invalid peaks or peaks that do not fit within the predetermined threshold, the device can thereby determine invalid sections based on the shape of the peaks and subsequently the shape of the ECG. Salehizadeh also teaches the limitation “compensating, by a controller, for an electrocardiogram in the determined invalid section” in paragraph [0082], stating “As such, it may be replaced by the most recent HR value from a previous window segment (or a moving average of several past HR beats or some other variant)”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining, by the controller, an invalid section based on the shape of the electrocardiogram, and compensating, by the controller, for an electrocardiogram in the determined invalid section, described in Salehizadeh, in Choi. Doing so allows for the device to determine and compensate for invalid or undesirable sections of ECG measurements and allows for a more accurate and stable measurement of stress detection and produces predictable results. Choi, Salehizadeh, and the claimed invention are considered analogous pieces of art given they are in the field of ECG monitoring and detection related art. 
Regarding claim 15, the limitations of claim 14 are taught by Choi/Salehizadeh as described above. Choi teaches the limitations “the method of claim 14, wherein compensating for the electrocardiogram in the detailed invalid section includes measuring the electrocardiogram of the driver for a time corresponding to the invalid section” in paragraph [0055], stating “Further, the exemplary embodiment of the present disclosure may remove a noise that occurs in various vehicles as well as a common mode noise generated from a body of a driver by sequentially inputting electronic signals although the electronic signals are input for two or more channels without measuring an ECG signal for two channels and adjusting impedance compensation of an electrode signal using the result of evaluating the quality of an ECG signal and vehicle information”. Choi teaches this limitation further in paragraph [0059], stating “When recognizing contact of a body of the driver with a first electrode among a plurality of electrodes in operation S130, in operation S140, the ECG measurement device 100 may be configured to compensate impedance of a first electrode signal output from the first electrode at the impedance compensator using a predetermined impedance compensation value. When selecting the compensated first electrode signal as a first input signal of a differential amplifier 160 of FIG. 1 in operation S150 and when recognizing contact of a body of the driver with a second electrode among the plurality of electrodes in operation S160, in operation S170, the ECG measurement device 100 may be configured to compensate an impedance of a second electrode signal output from the second electrode using a predetermined impedance compensation value. In operation S180, the ECG measurement device 100 may be configured to select the compensated second electrode signal as a second input signal of the differential amplifier 160. In operation S190, the differential amplifier 160 may be configured to differentially amplify the first input signal and the second input signal to output an ECG signal". The system presented in Choi describes where the measurement of the electrocardiogram still occurs in the presence of noise and uses additional electrode signals to collect data to overcome the invalid section generated from a single electrode. The invalid section, as described above, is interpreted to mean any section of the ECG that includes noise or appears to be abnormal, as stated in the specification of the claimed invention. 
Regarding claim 18, the limitations of claim 14 are taught by Choi/Salehizadeh as described above Choi does not teach wherein the controller is configured to compensate for the electrocardiogram in the invalid section by replacing the invalid section with the ECG measured prior to the invalid section. Salehizadeh does teach wherein a controller is configured to “compensate for the electrocardiogram in the invalid section by replacing the electrocardiogram in the invalid section with an electrocardiogram measured immediately before the invalid section” in paragraph [0082], stating “For a case in which the windowed ECG signal is clean, the first highest peak in the spectrum may represent the HR fundamental frequency. For a case in which the windowed ECG signal is corrupted by movement and the second peak corresponds to HR, while the HR spectral peak may be detectable, the difference between its value and that of the previous HR, for example, HR(k-1), may be more than a given difference value (also referred to interchangeably herein as distance value), such as 10 beats-per-minute (bpm) or 15 bpm, or any other suitable difference value. As such, it may be replaced by the most recent HR value from a previous window segment (or a moving average of several past HR beats or some other variant).”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compensate for the electrocardiogram’s invalid section by replacing it with a section immediately before the invalid section, as taught in Salehizadeh, in Choi. Replacing the invalid section with the immediately prior section prevents variability in the measurement of the stress value and produces predictable results.

Claims 4, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Patent Publication 20190082993) in view of Salehizadeh (US Patent Publication 20160360977) in view of Saitoh (US Patent Publication 20210085201).
Regarding claim 4, the limitations of claim 2 are taught by Choi/Salehizadeh as described above. Choi/Salehizadeh does not teach “wherein the controller is configured to terminate the detection of the stress level of the driver when the time corresponding to the invalid section is greater than a critical time”. However, Saitoh does teach this limitation, stating in paragraph [0052] “In this case, the stop condition may include the elapse of a predetermined time period from the time when the disappearance of the arrhythmia is detected by the analysis section 24. The control section 23 counts the elapsed time period from the detection of the disappearance of the arrhythmia with the internal timer. When the counted elapsed time period reaches a predetermined value, the control section 23 automatically stops recording the electrocardiogram data in the recording section 21.” Saitoh describes stopping measurement when there is no longer a desired signal/measurement, or the presence of an undesirable one (invalid section). Given that the detection of the stress level corresponds to the detection and measurement of the ECG, stopping the detection of the ECG stops the detection of the stress level. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to terminate the detection of the stress level when the invalid (or noisy section) is greater than the desired measurement time (critical time), as taught in Saitoh, in Choi/Salehizadeh. Doing so allows for only stress level detection during the desired or critical time and produces predictable results. Saitoh, Choi/Salehizadeh and the claimed invention are considered pieces of analogous art given they are in the same field of ECG measurement, recording, and detection. 
Regarding claim 10, the limitations of claim 8 are taught by Choi/Salehizadeh as described above. Choi/Salehizadeh does not teach “wherein the controller is configured to terminate the detection of the stress level of the driver when the time corresponding to the invalid section is greater than a critical time”. However, Saitoh does teach this limitation, stating in paragraph [0052] “In this case, the stop condition may include the elapse of a predetermined time period from the time when the disappearance of the arrhythmia is detected by the analysis section 24. The control section 23 counts the elapsed time period from the detection of the disappearance of the arrhythmia with the internal timer. When the counted elapsed time period reaches a predetermined value, the control section 23 automatically stops recording the electrocardiogram data in the recording section 21.” Saitoh describes stopping measurement when there is no longer a desired signal/measurement, or the presence of an undesirable one (invalid section). Given that the detection of the stress level corresponds to the detection and measurement of the ECG, stopping the detection of the ECG stops the detection of the stress level. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to terminate the detection of the stress level when the invalid (or noisy section) is greater than the desired measurement time (critical time), as taught in Saitoh, in Choi/Salehizadeh. Doing so allows for only stress level detection during the desired or critical time and produces predictable results. Saitoh, Choi/Salehizadeh and the claimed invention are considered pieces of analogous art given they are in the same field of ECG measurement, recording, and detection.

Claims 5, 7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Patent Publication 20190082993) in view of Salehizadeh (US Patent Publication 20160360977) in view of Hallberg (US Patent Publication 20170143265).
Regarding claim 5, the limitations of claim 2 are taught by Choi/Salehizadeh as described above. Choi and Salehizadeh do not teach the limitation “wherein the controller is configured to reset the measurement of the electrocardiogram when a number of times for the invalid section within a critical time exceeds a reference number of times”. However, Hallberg does in paragraph [0100], stating “The number of recent events can be reset to zero when sensor noise or removal is detected as described earlier in this disclosure by using the ECG detection threshold, the PPG stable signal indicators, and the lack of ECG or PPG pulses.”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the controller is configured to reset the measurement of the electrocardiogram when a number of times for the invalid section within a critical time exceeds a reference number of times as described in Hallberg in Choi/Salehizadeh. Doing so allows for clean or higher quality ECG data to be retained while excluding noise and produces predictable results. Hallberg, Choi/Salehizadeh, and the claimed invention are considered analogous pieces of art given they are all in the same field of ECG detection, measurement, and monitoring.
Regarding claim 7, the limitations of claim 2 are taught by Choi/Salehizadeh as described above. Choi and Salehizadeh do not teach the limitation “wherein the controller is configured to stop the measurement of the electrocardiogram when a steering angle of the steering wheel of the vehicle exceeds a reference angle, when a speed of the vehicle exceeds a reference speed, when a condition of a surface of a traveling road of the vehicle is an unpaved road, or when a number of road bumps consecutively located ahead of the vehicle on the traveling road exceeds a reference number”.  However, Choi does teach taking action “when a speed of the vehicle exceeds a reference speed,” in paragraph [0051], stating “For example, assuming that a noise is excessive at a vehicle speed of 300 km/h through an experimental value, when a vehicle is currently 300 km/h, the compensation controller 180 may be configured to determine that a noise component is excessive and may greatly adjust an impedance compensation value”. Because the claim language uses the phrase “or” when describing limitations that induce the stopping of ECG measurement, including one limitation from the instances listed encompasses the entirety of the claim under BRI. Hallberg teaches stopping/resetting the measurement of an electrocardiogram when noise is detected in paragraph [0100], stating “The number of recent events can be reset to zero when sensor noise or removal is detected as described earlier in this disclosure by using the ECG detection threshold, the PPG stable signal indicators, and the lack of ECG or PPG pulses”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reset/stop function as described in Hallberg in Choi/Salehizadeh. Doing so allows for quality data to be retained while excluding noise and produces predictable results.
Regarding claim 11, the limitations of claim 8 are taught above by Choi/Salehizadeh as described above. Choi and Salehizadeh do not teach the limitation “wherein the controller is configured to reset the measurement of the electrocardiogram when a number of times for the invalid section within a critical time exceeds a reference number of times”. However, Hallberg does in paragraph [0100], stating “The number of recent events can be reset to zero when sensor noise or removal is detected as described earlier in this disclosure by using the ECG detection threshold, the PPG stable signal indicators, and the lack of ECG or PPG pulses.”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reset function as described in Hallberg in Choi/Salehizadeh. Doing so allows for clean or higher quality ECG data to be retained while excluding noise and produces predictable results. Hallberg, Choi/Salehizadeh, and the claimed invention are considered analogous pieces of art given they are all in the same field of ECG detection, measurement, and monitoring. 
Regarding claim 13, the limitations of claim 8 are taught by Choi/Salehizadeh as described above. Choi and Salehizadeh do not teach the limitation “wherein the controller is configured to stop the measurement of the electrocardiogram when a steering angle of the steering wheel of the vehicle exceeds a reference angle, when a speed of the vehicle exceeds a reference speed, when a condition of a surface of a traveling road of the vehicle is an unpaved road, or when a number of road bumps consecutively located ahead of the vehicle on the traveling road exceeds a reference number.” However, Choi does teach taking action “when a speed of the vehicle exceeds a reference speed” in paragraph [0051], stating “For example, assuming that a noise is excessive at a vehicle speed of 300 km/h through an experimental value, when a vehicle is currently 300 km/h, the compensation controller 180 may be configured to determine that a noise component is excessive and may greatly adjust an impedance compensation value”. Because the claim language uses the phrase “or” when describing limitations that induce the stopping of ECG measurement, including one limitation from the instances listed encompasses the entirety of the claim under BRI. Hallberg teaches stopping/resetting the measurement of an electrocardiogram when noise is detected in paragraph [0100], stating “The number of recent events can be reset to zero when sensor noise or removal is detected as described earlier in this disclosure by using the ECG detection threshold, the PPG stable signal indicators, and the lack of ECG or PPG pulses”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reset/stop function as described in Hallberg in Choi/Salehizadeh. Doing so allows for quality data to be retained while excluding noise and produces predictable results.
Claims 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Patent Publication 20190082993) in view of Salehizadeh (US Patent Publication 20160360977) in view of Lange (US Patent Publication 20100311482).
Regarding claim 6, the limitations of claim 2 are taught by Choi/Salehizadeh as described above. Neither Choi nor Salehizadeh teach the limitation “wherein the controller is configured to extend a critical time when the electrocardiogram of the driver is not measured or when hands-off of the driver is sensed in a state where the time corresponding to the invalid section is limited to the critical time”. However Lange teaches,  in paragraph [0174], “The Q value may be used to confirm signal quality during the enrollment and identification phases, ensuring adequate system performance. In case of a Q factor lower than required by a predefined threshold (itself based on the desired level of identification confidence) the measurement may either be extended or repeated until the confidence requirement is met”. The Q value is referring to the Q portion of the ECG, and when the Q value is not defined or measured within the threshold, it is indicative of the electrocardiogram not being sensed, as described in this limitation. In other words, when the Q portion is not sensed, the ECG is not measured. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the controller is configured to extend a critical time when the electrocardiogram of the driver is not measured or when hands-off of the driver is sensed in a state where the time corresponding to the invalid section is limited to the critical time in Choi/Salehizadeh. Extending the critical time of the ECG when there is no measurement detected allows additional time for the device to attempt to collect measurable signals and produces predictable results. Lange, Choi/Salehizadeh, and the claimed invention are considered analogous pieces of art because they are all in the field of ECG detection, measurement, and monitoring. 
Regarding claim 12, the limitations of claim 8 are taught by Choi/Salehizadeh as described above. Neither Choi nor Salehizadeh teach the limitation “wherein the controller is configured to extend a critical time when the electrocardiogram of the driver is not measured or when hands-off of the driver is sensed in a state where the time corresponding to the invalid section is limited to the critical time”. However Lange teaches,  in paragraph [0174], “The Q value may be used to confirm signal quality during the enrollment and identification phases, ensuring adequate system performance. In case of a Q factor lower than required by a predefined threshold (itself based on the desired level of identification confidence) the measurement may either be extended or repeated until the confidence requirement is met”. The Q value is referring to the Q portion of the ECG, and when the Q value is not defined or measured within the threshold, it is indicative of the electrocardiogram not being sensed, as described in this limitation. In other words, when the Q portion is not sensed, the ECG is not measured. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the controller is configured to extend a critical time when the electrocardiogram of the driver is not measured or when hands-off of the driver is sensed in a state where the time corresponding to the invalid section is limited to the critical time in Choi/Salehizadeh. Extending the critical time of the ECG when there is no measurement detected allows additional time for the device to attempt to collect measurable signals and produces predictable results. Lange, Choi/Salehizadeh, and the claimed invention are considered analogous pieces of art because they are all in the field of ECG detection, measurement, and monitoring.
Claims 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Patent Publication 20190082993) in view of Salehizadeh (US Patent Publication 20160360977) in view of Saitoh (US Patent Publication 20210085201) in view of Hallberg (US Patent Publication 20170143265). 
Regarding claim 16, the limitations of claim 15 are taught by Choi and Salehizadeh as described above. Salehizadeh teaches the limitation “the method of claim 15, wherein measuring the electrocardiogram of the driver includes: performing the compensation when the time corresponding to the invalid section is within a critical time” stating in paragraph [0083], “A respective difference value may be computed (236) for each spectral peak in the subset and each respective difference may be checked (238) to select from amongst the subset (e.g., the peaks i=1 . . . N) or the previous HR(k-1). For example, if none of the spectral peaks meet the criterion checked (238), the previous HR(k-1) may be selected (234) and the method thereafter ends (242) in the example embodiment. If, however, one or more spectral peaks in the subset do meet the criterion, a spectral peak having a smallest difference value may be selected (240) and the method thereafter ends (242) in the example embodiment. It should be understood that the TFS may be computed for each shift k of a windowed data segment window(k) of the heart-related signal that is pre-processed (226) and that the heart related signal may be reconstructed for each shift k of the windowed data segment window(k).” The respective difference value, as described in paragraph [0083] allows for the device described in Salehizadeh to determine the state of the ECG and decide invalid or valid sections. This is done by measuring the peaks of the ECG (referred to as spectral peaks), which are the dominant shape and form of the ECG. By determining invalid peaks or peaks that do not fit within the predetermined threshold, the device can thereby determine invalid sections based on the shape of the peaks and subsequently the shape of the ECG. Salehizadeh also teaches wherein the controller is configured to “compensate for an electrocardiogram in the determined invalid section” in paragraph [0082], stating “As such, it may be replaced by the most recent HR value from a previous window segment (or a moving average of several past HR beats or some other variant)”. Choi/Salehizadeh do not teach the remaining limitations “terminating the detection of a stress level of the driver when the time corresponding to the invalid section is greater than the critical time” and “resetting the measurement of the electrocardiogram when a number of times for the invalid section within the critical time exceeds a reference number of times”, however, Saitoh and Hallberg do, respectively. Saitoh teaches the limitation “terminating the detection of a stress level of the driver when the time corresponding to the invalid section is greater than the critical time” in paragraph [0052], stating “In this case, the stop condition may include the elapse of a predetermined time period from the time when the disappearance of the arrhythmia is detected by the analysis section 24. The control section 23 counts the elapsed time period from the detection of the disappearance of the arrhythmia with the internal timer. When the counted elapsed time period reaches a predetermined value, the control section 23 automatically stops recording the electrocardiogram data in the recording section 21.” Given that the detection of the stress level corresponds to the detection and measurement of the ECG, stopping the detection of the ECG stops the detection of the stress level. Hallberg teaches the remaining limitation “resetting the measurement of the electrocardiogram when a number of times for the invalid section within the critical time exceeds a reference number of times” in paragraph [0100], stating “The number of recent events can be reset to zero when sensor noise or removal is detected as described earlier in this disclosure by using the ECG detection threshold, the PPG stable signal indicators, and the lack of ECG or PPG pulses.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include terminating the detection of the stress level of the driver when the time corresponding to the invalid section is greater than the critical time; and resetting the measurement of the electrocardiogram when a number of times for the invalid section within the critical time exceeds a reference number of times as defined in Saitoh and Hallberg, respectively, to stop the detection of stress and measurement of the electrocardiogram in the system presented in Choi/Salehizadeh. Doing so allows for quality ECG data to be retained while excluding noisy signals from the computation of stress and produces predictable results. Saitoh, Hallberg, and Choi/Salehizadeh and the claimed invention are considered analogous pieces of art given they are in the field of detecting, measuring, and monitoring ECG signals. 
Regarding claim 17, the limitations of claim 16 are taught by Choi/Salehizadeh, Saitoh, and Hallberg as described above. Choi teaches the limitation “the method of claim 16, wherein measuring the electrocardiogram of the driver further includes extending the critical time when the vehicle manipulation of the driver is sensed” in paragraph [0054], stating “A controller 500 of FIG. 1 may be configured to adjust an operation of each of all elements of an ECG measurement system. When the driver rides in the vehicle, the controller 500 may be configured to recognize the driver based on driver information stored in the vehicle information storage 300. Further, the controller 500 may be configured to analyze information, including an ECG and a heart rate, from an ECG signal stored in the ECG recorder 200 and may display the analyzed information on the interface 400. Alternatively, the controller 500 may be configured to adjust the vehicle to enter an autonomous driving mode or a hospital notification function mode based on an ECG state of the driver”. The controller 500 is able to sense the orientation of the vehicle as provided by vehicle information storage element 300, as stated in paragraph [0053], "The vehicle information storage 300 may be configured to store a current driving environment (e.g., GPS information, a speed, weather, or the like) of a vehicle, an indoor environment (e.g., a temperature, humidity, or the like), body information (e.g., height, weight, age, gender, or the like) and may provide such information to the compensation controller 180. The interface 400 may display a result of analyzing a biometric signal to inform a driver of a vehicle of the result and may allow the driver to adjust a setting." and is also able to adjust any operation of the ECG measurement system. The controller as described extends the critical time (or time of measurement) based on the vehicle's manipulation as detailed above.  Choi does not teach the limitation “stopping the measurement of the electrocardiogram when a steering angle of the steering wheel of the vehicle exceeds a reference angle, when a speed of the vehicle exceeds a reference speed, when a condition of a surface of a traveling road of the vehicle is an unpaved road, or when a number of road bumps consecutively located ahead of the vehicle on the traveling road exceeds a reference number.” However, Choi does teach taking action when a speed of the vehicle exceeds a reference speed, in paragraph [0051], stating "For example, assuming that a noise is excessive at a vehicle speed of 300 km/h through an experimental value, when a vehicle is currently 300 km/h, the compensation controller 180 may be configured to determine that a noise component is excessive and may greatly adjust an impedance compensation value." Hallberg teaches stopping/resetting the measurement of an electrocardiogram when noise is detected in paragraph [0100], stating “p.[0100] " The number of recent events can be reset to zero when sensor noise or removal is detected as described earlier in this disclosure by using the ECG detection threshold, the PPG stable signal indicators, and the lack of ECG or PPG pulses." It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a stop/reset function as defined in Hallberg to stop the detection of stress and measurement of the electrocardiogram in the system presented in Choi/Salehizadeh. Doing so allows for quality ECG data to be retained while excluding noisy signals from the computation of stress and produces predictable results. Saitoh, Hallberg, and Choi/Salehizadeh and the claimed invention are considered analogous pieces of art given they are in the field of detecting, measuring, and monitoring ECG signals. 
Regarding claim 19, the claim limitations of 18 are taught by Choi/Salehizadeh as described above. Choi teaches the limitation “the method of claim 18, wherein measuring the electrocardiogram of the driver includes: performing the compensation when the time corresponding to the invalid section is within a critical time” in paragraph [0066], stating “Further, an exemplary embodiment of the present disclosure may obtain a high-quality signal within a quick time by recognizing a particular driver and adjusting a default setting of impedance to a predetermined value of the driver”. Choi/Salehizadeh do not teach the remaining limitations “terminating the detection of a stress level of the driver when the time corresponding to the invalid section is greater than the critical time” and “resetting the measurement of the electrocardiogram when a number of times for the invalid section within the critical time exceeds a reference number of times”, however, Saitoh and Hallberg do, respectively. Saitoh teaches the limitation “terminating the detection of a stress level of the driver when the time corresponding to the invalid section is greater than the critical time” in paragraph [0052], stating “In this case, the stop condition may include the elapse of a predetermined time period from the time when the disappearance of the arrhythmia is detected by the analysis section 24. The control section 23 counts the elapsed time period from the detection of the disappearance of the arrhythmia with the internal timer. When the counted elapsed time period reaches a predetermined value, the control section 23 automatically stops recording the electrocardiogram data in the recording section 21.” Given that the detection of the stress level corresponds to the detection and measurement of the ECG, stopping the detection of the ECG stops the detection of the stress level. Hallberg teaches the remaining limitation “resetting the measurement of the electrocardiogram when a number of times for the invalid section within the critical time exceeds a reference number of times” in paragraph [0100], stating “The number of recent events can be reset to zero when sensor noise or removal is detected as described earlier in this disclosure by using the ECG detection threshold, the PPG stable signal indicators, and the lack of ECG or PPG pulses.” .” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include terminating the detection of the stress level of the driver when the time corresponding to the invalid section is greater than the critical time; and resetting the measurement of the electrocardiogram when a number of times for the invalid section within the critical time exceeds a reference number of times as defined in Saitoh and Hallberg, respectively in the system presented in Choi/Salehizadeh. Doing so allows for quality ECG data to be retained while excluding noisy signals from the computation of stress and produces predictable results. Saitoh, Hallberg, and Choi/Salehizadeh and the claimed invention are considered analogous pieces of art given they are in the field of detecting, measuring, and monitoring ECG signals.  
Regarding claim 20, the limitations of claim 19 are taught as described above. Choi does not teach the limitation “the method of claim 19, wherein replacing the electrocardiogram of the driver”. However, Salehizadeh does teach “replacing the electrocardiogram of the driver” in paragraph [0082], stating “For a case in which the windowed ECG signal is clean, the first highest peak in the spectrum may represent the HR fundamental frequency. For a case in which the windowed ECG signal is corrupted by movement and the second peak corresponds to HR, while the HR spectral peak may be detectable, the difference between its value and that of the previous HR, for example, HR(k-1), may be more than a given difference value (also referred to interchangeably herein as distance value), such as 10 beats-per-minute (bpm) or 15 bpm, or any other suitable difference value. As such, it may be replaced by the most recent HR value from a previous window segment (or a moving average of several past HR beats or some other variant)." Further, Choi does teach the remaining portion of the limitation “extending the critical time when the vehicle manipulation of the driver is sensed”, in paragraph [0054], stating “A controller 500 of FIG. 1 may be configured to adjust an operation of each of all elements of an ECG measurement system. When the driver rides in the vehicle, the controller 500 may be configured to recognize the driver based on driver information stored in the vehicle information storage 300. Further, the controller 500 may be configured to analyze information, including an ECG and a heart rate, from an ECG signal stored in the ECG recorder 200 and may display the analyzed information on the interface 400. Alternatively, the controller 500 may be configured to adjust the vehicle to enter an autonomous driving mode or a hospital notification function mode based on an ECG state of the driver”. The controller 500 is able to sense the orientation of the vehicle as provided by vehicle information storage element 300, as stated in paragraph [0053], "The vehicle information storage 300 may be configured to store a current driving environment (e.g., GPS information, a speed, weather, or the like) of a vehicle, an indoor environment (e.g., a temperature, humidity, or the like), body information (e.g., height, weight, age, gender, or the like) and may provide such information to the compensation controller 180. The interface 400 may display a result of analyzing a biometric signal to inform a driver of a vehicle of the result and may allow the driver to adjust a setting." and is also able to adjust any operation of the ECG measurement system. The controller as described could extend the critical time (or time of measurement) as needed based on the vehicle's manipulation as detailed above. Hallberg teaches the limitation “stop the measurement of the electrocardiogram” in paragraph [0100], stating “p.[0100] " The number of recent events can be reset to zero when sensor noise or removal is detected as described earlier in this disclosure by using the ECG detection threshold, the PPG stable signal indicators, and the lack of ECG or PPG pulses." Choi also teaches the limitation “when a steering angle of the steering wheel of the vehicle exceeds a reference angle, when a speed of the vehicle exceeds a reference speed, when a condition of a surface of a traveling road of the vehicle is an unpaved road, or when a number of road bumps consecutively located ahead of the vehicle on the traveling road exceeds a reference number.”, in paragraph [0051], stating "For example, assuming that a noise is excessive at a vehicle speed of 300 km/h through an experimental value, when a vehicle is currently 300 km/h, the compensation controller 180 may be configured to determine that a noise component is excessive and may greatly adjust an impedance compensation value.". It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a stop/reset function as defined in Saitoh and Hallberg to stop the detection of stress and measurement of the electrocardiogram in the system presented in Choi/Salehizadeh. Doing so allows for quality ECG data to be retained while excluding noisy signals from the computation of stress and produces predictable results. Saitoh, Hallberg, and Choi/Salehizadeh and the claimed invention are considered analogous pieces of art given they are in the field of detecting, measuring, and monitoring ECG signals. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail Bock whose telephone number is (571)272-8856. The examiner can normally be reached M-F 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on 571 270 5697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.B./Examiner, Art Unit 4176                       

/CARLOS A RIVERA/Supervisory Patent Examiner, Art Unit 4158